  


 HR 2251 ENR: To designate the United States courthouse and Federal building located at 118 South Mill Street, in Fergus Falls, Minnesota, as the “Edward J. Devitt United States Courthouse and Federal Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2251 
 
AN ACT 
To designate the United States courthouse and Federal building located at 118 South Mill Street, in Fergus Falls, Minnesota, as the Edward J. Devitt United States Courthouse and Federal Building. 
 
 
1.DesignationThe United States courthouse and Federal building located at 118 South Mill Street, in Fergus Falls, Minnesota, shall be known and designated as the Edward J. Devitt United States Courthouse and Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse and Federal building referred to in section 1 shall be deemed to be a reference to the Edward J. Devitt United States Courthouse and Federal Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
